From the inartificial and indefinite allegations of the complaint, we think these facts are to be gathered in obedience to the rule that exacts a liberal construction: Plaintiff was a member in good standing of the defendant's union, an unincorporated association, and subject to expulsion only upon written charges, and after a hearing upon notice. No charges have been made against him, and no hearing has been given. None the less, the defendant's officers have notified the other members to refuse to work with him on the ground that he has ceased to be a member, and in so doing have made *Page 465 
it impossible for him to find employment in his trade. The charge in brief is that he has been denied the privileges of membership though never legally expelled.
A cause of action is here stated for equitable relief. So far as the complaint shows, there is no provision in the constitution or the by-laws whereby plaintiff has a remedy by appeal to any organ within the association (Soubat v. LeRoy, 40 Hun, 546, 549). Equity will enjoin the denial to a member of the privileges of membership where the denial, if continued, will work irreparable injury.
The judgment of the Appellate Division should be reversed, and the order of the Special Term affirmed, with costs in the Appellate Division and in this court.
HISCOCK, Ch. J., POUND, McLAUGHLIN and CRANE, JJ., concur; ANDREWS and LEHMAN, JJ., dissent.
Judgment reversed, etc.